Citation Nr: 1121161	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-03 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for residuals of excision of a pedunculated nevus from the right buttock.

6.  Entitlement to service connection for a disability manifested by a persistent cough.

7.  Entitlement to service connection for a right eye disability.

8.  Entitlement to service connection for a right long finger disability.
ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO in San Diego, California.  Due to a subsequent change in the location of the Veteran's residence, the jurisdiction of his appeal was transferred to the RO in Des Moines, Iowa.  

Further review of the claims folder indicates that the Veteran has since returned to California.  During the course of his claims, he has been represented by the Iowa Department of Veterans Affairs.  Due to his relocation, the Iowa Department of Veterans Affairs can no longer represent him.  The Board notified the Veteran that he was now considered unrepresented in a February 2011 letter.  The Veteran was given thirty days to appoint a new representative.  The Veteran did not respond.  The Board will proceed with the Veteran unrepresented.

The Veteran also appealed service connection for folliculitis of the neck and scalp and a scar of the lateral right thigh and the left knee.  The RO granted service connection for these disabilities in a January 2009 rating decision.  That grant of service connection constitutes a complete grant of those benefits sought.  The Veteran has not disagreed with disability ratings or effective dates assigned to those now service-connected disabilities.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the issues have been resolved and are not in appellate status.  
The issues of entitlement to service connection for coronary artery disease and a psychiatric disorder are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran been shown to have a chronic low back disability. 

2.  At no time during the appeal period has the Veteran been shown to have a chronic right knee disability.  

3.  At no time during the appeal period has the Veteran been shown to have a disability related to excision of a right buttock nevus.

4.  At no time during the appeal period has the Veteran been shown to have a chronic disability characterized by a persistent cough.

5.  At no time during the appeal period has the Veteran been shown to have a chronic right eye disability.  

6.  The Veteran has refractory error of the right eye and has no chronic right long finger disability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  A right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  A disability related to excision of a nevus of the right buttock incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  A disability characterized by persistent cough was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  A right eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

6.  A right long finger disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the claims adjudicated herein, a letter dated in September 2006 fully satisfied these duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a medical examination in 2008 to obtain an opinion as to whether his physical disabilities were the result of service.  As will be discussed in greater detail below, this report and opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid factual foundations and reasoned bases for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that his disabilities which are the result of service.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has offered several statements regarding his claimed disabilities and their effects.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau; Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran's statements will be discussed below as relevant to each claim.  

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran attended the Field Medical Services School and Dental Assistant "A" School while in active service and worked as a medical and dental specialist as his military occupational specialty.  The Board notes that his DD 214 indicates that the Field Medical Services School lasted seven weeks and that the dental School lasted twelve weeks.  The Board considers less than two months general medical training to be insufficient to provide the Veteran with medical expertise sufficient to diagnose disabilities.  The Veteran has made no dental claim, rendering his dental training superfluous to the present claims.  Thus, the Board finds that the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

To the extent to which the Veteran offers lay evidence, the Board compares that evidence to the remaining record to determine whether the Veteran has competently identified a medical condition, he is reporting a medical diagnosis, or his statements are supported by a later medical diagnosis.  See Jandreau.  As will be discussed, the Veteran's September 2006 claim, October 2007 Notice of Disagreement and February 2009 Substantive Appeal contain his lay statements, mostly related to the heart and psychiatric disabilities which have been remanded.  The remaining lay evidence pertains to pain in his back, right knee, and his persistent cough.  The Board finds, as discussed, that the Veteran is not competent to identify any low back, right knee or persistent cough disability, that he has not reported a contemporaneous medical diagnosis and that his statements are not supported by later medical diagnoses.  The Board further finds that the Veteran's statements are not competent to offer evidence of current disability.  See Jandreau.  The Board affords the Veteran's statements little probative weight.

a. Low Back Disability

The Veteran's September 2006 claim lists treatment in 1990 and that the problem continued on and off.  The Veteran reported that he missed several days of work on several occasions from 1998 on while employed by the Tia Juana Valley County Water District.  He reported that the pain would be extremely strong.  His former wife would massage the area and apply heat.  The pain would go away after a few days.  He reported going to the Mexican Red Cross for treatment in 2003 after several episodes.  He reported that he was given muscle relaxing medication after x-rays were taken.  The Veteran reported in his October 2007 Notice of Disagreement that his back hurt more than his right knee, making standing or sitting in one position for too long very painful.  The Veteran reported that he had to take time to lie down during the day to relax his back and ease the pain.  He further indicated that he was on medication for his back that made him tired.  The Veteran reported in his February 2009 Substantive Appeal that his lower back hurt all the time.

The Veteran had treatment for back pain, identified as sacroiliac pain, in December 1990 during service.  The Veteran had no other reports of back pain in his service treatment records.  

The Veteran was seen for a November 2008 VA examination in connection with this claim.  The Veteran's service, private and VA treatment records were reviewed.  The examiner noted that the Veteran had normal range of motion, neurologic function and vascular status.  The Veteran had no joint instability.  X-ray study did not show arthritis.  The examiner diagnosed musculoskeletal low back pain.  The Veteran's private and VA treatment records show no different diagnosis related to his back pain.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  At this point, the competent medical evidence establishes that there is no disability other than pain in the Veteran's low back.  The Veteran has made lay statements indicating the presence of pain.  The Board finds that there is no other disability related to service of record.  In the absence of a disability for which service connection may be granted, the claim must be denied for lack of a current disability.  See Hickson.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's low back disability claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Right Knee Disability

The Veteran's September 2006 claim indicates that his disability began in January 1996 and that he was treated from January 1996 to April 2002.  He listed treatment on January 26, 1996, but indicated that he remembered his right knee locking continuously when riding bikes or sometimes when getting in or out of the car, but indicated that he never went to the doctor because it would unlock with massage and was not painful in the beginning.  He reported episodes like this around 1990 and 1991 which he did not report because he was going through training at Camp Pendleton and did not want to lose his place in the Marines.  

The Veteran reported in his October 2007 Notice of Disagreement that he cannot stand too long or sit in one position for too long.  The Veteran reported that he did not seek treatment at Camp Pendleton for his right knee while he was at the Field Medical Services School.  The Veteran reported that the knee would sometimes lock or pinch and cause pain.  He reported having these problems while getting into or out of a car.

The Veteran was seen for a November 2008 VA examination.  The Veteran reported that he had knee problems during training in 1990.  The Veteran reported that he had right knee aching with "locking" that resolved with no care.  The Veteran also reported right knee strains in December 1995 and January 1996.  The Veteran reported a post military service work injury and three other knee incidents that led to an arthroscopic right knee procedure.  The Veteran reported an intermittent aching pain in the inferior knee, worsened by driving more than fifteen minutes and improved with position change.  The Veteran reported instability, fatiguability, and lack of endurance.  The Veteran denied weakness, stiffness, swelling, heat, redness, giving way, locking, loss of motion or deformity.  On examination, the bilateral knees had active range of motion of zero to 140 degrees.  There was no additional limited range of motion of repetitive use of joints.  The Veteran had normal anterior and posterior stability, lateral stability.  There were no crepitation, effusion or meniscal signs.  The examiner noted that the bilateral knees were normal in every respect.  The examiner noted that an X-ray study was not medically indicated.  The examiner diagnosed pain that was less likely as not related to the inservice strain complaint but, rather, was likely related to the post service work injury.  The examiner's rationale was that the inservice treatment was for ligament strain, while the arthroscopic surgery was for a meniscal disorder.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez.  At this point, the competent medical evidence establishes that there is no disability other than pain in the right knee.  The Veteran has made lay statements indicating the presence of pain.  Although he reported locking or pinching during service in his lay statements, he reported that these resolved during his VA examination.  The Board finds that there is no other disability related to service of record.  In the absence of a disability for which service connection may be granted, the claim must be denied for lack of a current disability.  See Hickson.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's right knee claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the right knee claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Right Buttock Nevus Excision Residuals

The Veteran claimed right buttock nevus excision residuals on his September 2006 claim as surgery on buttock, which occurred during his military service on August 25, 1997.  

The Veteran's service treatment records do reflect the nevus excision in August 1997.  The Veteran was noted to have a skin tag of the right buttock at a periodic examination in April 1997.  The Veteran underwent the excision in August 1997, complaining of a growth increasing in size over eight years.  The pre-operative diagnosis was a benign pedunculated nevi.  The final diagnosis was a fibroepithelial polyp.  A September 1997 follow-up note indicates that there were no complications and the sutures were removed.  

The Veteran was seen for a November 2006 VA examination.  The examiner could not locate a scar, and the region was not tender on examination.  The examiner noted that the Veteran had no specific complaints regarding the area of the excision.  

Accordingly, and based on this evidentiary posture, the Board finds that the Veteran has no current disability associated with excision of a pedunculated nevus of the right buttock.  As noted herein, no residuals were found on examination.  The Veteran has not reported any symptoms attributable to the excision.  In the absence of any diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, Hickson element (1) has not been met for the Veteran's excision residuals claim, and it fails on this basis alone.

As such, the Board finds that the preponderance of the evidence is against the Veteran's right buttock nevus excision residuals claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

d. Persistent Cough

The Veteran listed a persistent cough in his September 2006 claim, indicating that it began in November 1987 and had continued to the present.  He listed treatment dates of October 25, 1988, June 28, 1990, May 15, 1992, December 27, 1993 and April 30, 1997.  The Veteran submitted an October 2007 statement with his Notice of Disagreement.  In it, he states that he had not been exposed to tuberculosis (TB) at entry to service but had been by separation.  

The Veteran was evaluated for a persistent cough during his November 2008 VA examination.  The examiner reviewed the Veteran's history and indicated service treatment records for cough in February 1988, bronchitis in October 1988, two months cough in June 1990, cough and cold with clear lungs in November 1990, bronchitis/upper respiratory infection in December 1993, a resolving upper respiratory infection in February 1994, an allergic reaction with lungs clear in November 1997 and a December 1997 separation physical examination showing no shortness of breath, no TB, no heart trouble and palpitations from MSG.  The examiner noted a positive PPD converter, showing exposure to the TB bacterium.  The Veteran tested positive in January 2007 while incarcerated.  Chest X-rays were negative.  An August 2007 note indicated no cough complaints.  The examiner concluded that there was no disability related to the chronic dry cough.

Accordingly, and based on this evidentiary posture, the Board finds that the Veteran has no current disability associated with a chronic dry cough.  The Veteran reports a subjective complaint without a medical diagnosis.  In the absence of any diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, Hickson element (1) has not been met for the Veteran's disability manifested by a persistent cough claim, and it fails on this basis alone.

As such, the Board finds that the preponderance of the evidence is against the Veteran's disability manifested by a persistent cough claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

e. Right Eye Disability

The Veteran listed a vision disability in his September 2006 claim.  He indicated that he got glasses in December 6, 1989, and had additional treatment on January 7, 1993.  He stated that he lost some sight from his left eye and much more from his right eye after his July 26, 2005, heart attack.  

The Veteran was seen for a December 2008 VA examination for the right eye claim.  The Veteran reported that during service he had used glasses for near vision tasks.  The Veteran reported that he stopped using the glasses after his separation.  He reported that after his myocardial infarction in 2005 he felt his vision was more blurred, requiring the use of glasses.  The Veteran reported no other symptoms.  On physical examination, the Veteran had no visual field defects, no anatomical loss of any eye feature, normal tear duct function, with uncorrected distance visual acuity of 20/32 in the right and 20/20 in the left, with a reduced Snellen equivalent of 20/20 in each eye in near acuity.  The examiner completed a January 2009 addendum in which he indicated that the Veteran has normal visual distance and near acuity with the use of conventional spectacles.  The Veteran did not have a visual disability.  The examiner indicated that the need for spectacles was age related.

To the extent that the Veteran has refractory error of the eye related to aging, service connection is not available for such refractory error.  See 38 C.F.R. § 3.303.  In the absence of any diagnosed chronic right eye disability, service connection may not be granted.  See Degmetich.  Accordingly, Hickson element (1) has not been met for the Veteran's right eye claim, and it fails on this basis alone.

As such, the Board finds that the preponderance of the evidence is against the Veteran's right eye claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

f. Right Long Finger Disability

The Veteran has claimed a right long finger disability.  His various statements do not explain what the disability symptoms are.  

The Veteran was treated during service for a right long finger paronchyia.  The Veteran developed an infection (paronychia) of that finger in November 1987.  The Veteran underwent a procedure to cut away the infection.  During his November 2008 VA examination, the right long finger was normal on physical examination and could find no scar associated with the procedure.  The Veteran had no specific complaints.

The Veteran's service treatment records do reflect treatment in November 1987.  The Veteran did not seek any further treatment.  His December 1997 separation from service physical examination did not show any disabilities of the right long finger specifically or right hand generally.  The Veteran did not report any residuals in his report of medical history.  

The Veteran was evaluated at a December 2008 VA examination.  The examiner could not find any residuals of the right long finger paronchyia or treatment for that condition.  The Veteran had no specific complaints regarding the finger at that time.  

Accordingly, and based on this evidentiary posture, the Board finds that there is no evidence, medical or lay, to establish the presence of a current disability of the right long finger.  In the absence of any diagnosed disability, service connection may not be granted.  See Degmetich.  Accordingly, Hickson element (1) has not been met for the Veteran's right long finger claim, and it fails on this basis alone.

As such, the Board finds that the preponderance of the evidence is against the Veteran's right long finger claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for residuals of excision of a pedunculated nevus from the right buttock is denied.

Entitlement to service connection for a disability manifested by a persistent cough is denied.

Entitlement to service connection for a right eye disability is denied.

Entitlement to service connection for a right long finger disability is denied.


REMAND

The Board must remand the coronary artery disease and psychiatric disorder claims for further development.  

The Veteran's September 2006 claim lists many treatment dates.  The Veteran indicated that he had been seen initially in March 1990, but had the problem for one month prior to that.  He also listed treatment on March 27, 1990, June 19, 1990, July 11, 1990, June 17, 1993, July 1, 1993, and August 9, 1993.  The Veteran reported that he had palpitations that continued after his service.  The Veteran's report of medical history at his separation from service physical examination indicates that he believed himself to have an allergy to MSG at that time.  He reported another incident of heart palpitations in 1999 so severe that he thought his heart would not stop.  He remembered feeling as though something was poking or stabbing him on the heart.  He reported an eventual heart attack on July 26, 2005.  

The Veteran was seen for a November 2008 VA cardiology evaluation.  The Veteran reported heart palpitations since 1989, related to stress and anxiety.  The Veteran reported that he was seen during service in 1993 by cardiology which found no cardiac disease.  The Veteran suffered a myocardial infarction in July 2005.  The Veteran was treated at the Sharp Hospital, receiving a stent for complete left artery disease occlusion and other narrow vessels.  The Veteran reported that he had never smoked.  The Veteran reported vague alcohol use.  He denied cocaine use at the time.  The Veteran reported medications with palpitations every day for 10-45 minutes and no chest pains.  The Veteran reported that he thought the condition was worsening over the previous two years.  The Veteran also had dyspnea with palpitations.  The examiner reviewed the claims file and concluded that the coronary artery disease was not related to the incidents of heart palpitations that occurred during service.
The Board notes that the Veteran was found to have hyperlipidemia in 1997 prior to his separation from service.  The November 2008 opinion did not address whether the coronary artery disease was related to the inservice findings of hyperlipidemia.  The Board remands for an adequate opinion as to whether the Veteran's hyperlipidemia discovered during service at least as likely as not caused the Veteran's coronary artery disease.  The Veteran has already undergone a VA examination in which he was presented the opportunity to present his history.  The Board remands now to ascertain whether a different inservice event may have caused his coronary artery disease.  The Board finds that the record is complete and that only a medical opinion is required.  

The Board must also remand the psychiatric disability claim.  The Veteran has made a variety of claims that he has depression, anxiety, post traumatic stress disorder (PTSD), and other psychiatric problems as a result of service.  The Veteran was provided a November 2008 VA examination which determined that the current diagnosis was clouded by current stressors of unemployment and health issues.  The examiner noted that the heart problems following his 2005 heart attack were among the major sources of his psychiatric problems.  If service connection is granted for coronary artery disease, service connection may also be warranted for a psychiatric disability secondary to that disease.  The Board finds that this claim is inextricably intertwined with the coronary artery disease claim and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board also notes that the notice provided the Veteran under the VCAA did not include the elements for service connection on a secondary basis.  As the claim must be remanded regardless, the Board remands for adequate VCAA notice for the psychiatric disorder claim for service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to the issue of entitlement to service connection for a psychiatric disorder, as secondary to a service-connected disability.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  Send the claims file for a VA medical opinion to determine whether the Veteran's coronary artery disease is likely as not etiologically related to the 1997 inservice findings of hyperlipidemia.  The entire claims folder and a copy of this REMAND must be made available to the physician.  If the medical professional determines that a full examination is required to answer the posed question, an examination should be scheduled.

It would be helpful if the medical professional would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the coronary artery disease and psychiatric disability claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


